DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14, drawn to a mixture of 2-30 compounds.
Group II, claim(s) 15-17 and 22, drawn to a kit.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II, above lack unity of invention because even though the inventions of these groups require the technical feature of a mixture of at least 2 compounds listed, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US6844302, which discloses encapsulated flavor or fragrance compounds that comprise many of the elements of the claimed mixture (see attached search report). 


This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A specific mixture of compounds selected from butyraldehyde, cuminaldehyde, octanal, dihydrocoumarin, octanol, phenethylamine, pyruvic acid, methyl sulfide, 4-methyl-5-thiazoleethanol,decanoic acid, eugenol,2-phenylethanol, dimethyl anthranilate, 2-isopropylphenol, 2-methoxy-4-methylphenol, carvyl acetate, furfuryl alcohol, a-methylbenzyl alcohol, acetophenone, methyl phenylacetate, diphenyl ether, a,a- dimethylbenzenepropanol, phenethyl acetate, 2-ethyl-i-hexanol, 4-methylanisole, ethyl propionate, diethyl malonate, ethyl butyrate, propyl butyrate, 3,7-dimethyl-1-octanol, (-)- citronellol, isoamyl butyrate, ethyl heptanoate, ethyl octanoate, propyl propionate, dimethyl succinate, methyl heptanoate, gamma-valerolactone, benzenethiol, butyl butyrate, butylamine, thiophene, ethyl decanoate, diethyl sebacate, valeraldehyde, piperidine, 2-octanone, heptanoic acid, propyl sulfide, heptanol, decanol, lauryl acetate, 2-hydroxyacetophenone, methyl anthranilate, p-tolyl acetate, 4-allylanisole, ethyl acetate, allyl heptanoate, nonanol, a,a- dimethylphenethyl acetate, 3 -acetylpyridine diethyl sulfide, 6-methyl-5-hepten-2-one, carvacrol, methyl propionate, butyl propionate, methyl 2-furoate, 5-methylfurfural, ethyl undecanoate, pentyl acetate, 2-decanone, 2-nonanone, decahydro-2-naphthol, undecane, 1,6-hexanedithiol, 2- acetyl-5-methylfuran, Isoamyl octanoate, allyl butyrate, terpinyl formate, 2-methoxy-3- methylpyrazine, hexyl hexanoate, ethyl 2-methylbutyrate, phenethyl propionate, p-anisaldehyde, ethyl hexanoate, allyl hexanoate, benzyl phenylacetate, 2-phenoxyethyl isobutyrate, butyl 10- undecenoate, methyl 2-methoxybenzoate, hexyl formate, 4-methyl-5-thiazoleethanol acetate, delta-undecalactone, ethyl-3 -hydroxyhexanoate, 3-acetyl-2,5-dimethylfuran, 2-ethoxythiazole, 2- furanmethanethiol formate, 4-oxoisophorone, dihydrojasmone, whiskey lactone, 6-acetyl- 1,1,2,4,4,7-hexamethyltetralin, 2-methyl-4-propyl-1,3-oxathiane, 2-acetyl-3,5(6)- dimethylpyrazine, omega-pentadecalactone, 3-octanone, phenethyl 2-furoate, 2-(1- methylpropyl)thiazole, 3-octyl acetate, or geraniol (claim 1).
Applicant is required, in reply to this action, to elect a single species, or a single grouping of patentably indistinct variants, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  there are no generic claims in this application.
Improper Markush Warning
Claim 1, if presented for prosecution, would be properly rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: none of the listed compounds have similar structural similarity. 
Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention  must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/            Examiner, Art Unit 1649